DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed July 12th 2021, claims 1-17 are pending for examination with a December 29th 2017 priority date under 35 USC §111(a).
	By way of the present Amendment, claims 1-2, 6, and 10-11 are amendment. Claims 12-17 are newly added, no claim is canceled.
In view of the present Amendment, rejections to claims 1-8 under 35 USC §101 and claims 10-11 under USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 6-7, and 9-10 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Horiguchi (US 10,904,608), hereinafter Horiguchi.
Claim 1
“capturing a currently displayed first view based on a received view switching request to obtain a first screenshot; displaying the first screenshot; switching from the first view to a second view; and switching from displaying of the first screenshot to a display of the second view” Horiguchi claim 9 recites “display a first video content on a first area of the screen, receive a command to capture an image of the first video content…. generate the screenshot of the first area of the screen…. displaying the generated screenshot in a second area of the screen”.

Claim 2
“Capturing a currently displayed second view based on a received previous-view request to obtain a second screenshot; displaying the second screenshot; switching from display of the second screenshot to display of the first screenshot; switching from the second view to the first view; and removing or hiding the first screenshot to display the first view; wherein the switching from display of the second screenshot to display of the first screenshot and the switching from the second view to the first view are performed separately” Horiguchi abstract discloses “a screenshot of the first area of the screen” and a “screenshot in a second area of the screen”, which inherently discloses “a first screenshot” and “a second screenshot” as claimed; and
Horiguchi Figure 3C illustrates a screenshot in the center of the display screen, which is a screenshot display area, there is only one screenshot displayed; when there is only one display area for screenshot, “removing a first screenshot” or “removing a second screenshot” is inherently disclosed.

Claims 6 & 9
Claims 6 and 9 are each rejected for the similar rationale given for claim 1.

Claim 7
Claim 7 is rejected for the similar rationale given for claim 2.

Claim 10
“wherein the first screenshot is placed on a top of the display area to cover and overlay the first view for the displaying of the first screenshot” Horiguchi Figure 3A displays video content in full screen, that is, the first view as claimed, and Horiguchi Figure 3C illustrates a screenshot in the center of the display screen, which “covers and overlays the first view” as claimed.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5, 8, and 11-17 are rejected under 35 U.S.C. §103 as being unpatentable over Horiguchi (US 10,904,608), hereinafter Horiguchi, and further in view of Hekkala et al. (US 2014/0184452), hereinafter Hekkala.
Claim 3
“wherein the method is applied to a hybrid app comprising a web view and a native element, the hybrid app comprises a page based on a single-page application (SPA), and the page comprises the first view and the second view” Hekkala [0107] discloses “a Rich Site Summary (often dubbed ‘Really Simple Syndication’)—RSS reader application, for which settings may be adjusted from a first display area application icon”.

Horiguchi and Hekkala disclose analogous art. However, Horiguchi does not spell out the “previous-view request” as recited above. It is disclosed in Hekkala. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hekkala into Horiguchi to enhance its application screenshot management functions.
Claim 4
“wherein the capturing a currently displayed first view and the switching from display of the first screenshot to display of the second view are performed by invoking a native application programming interface (API)” Horiguchi col.16 lines 53-62 discloses “the CPU 201 causes the SNS processor 240 to operate, to issue a command to generate a screenshot to the screenshot generator 240 via the API”. 

Claim 5
“triggering a previous-view request based on a received switch-back operation for the native element” Hekkala [0103] discloses “[a]n input interface event….may switch between put-to-back screenshots from the history.”

Claim 8
Claim 8 is rejected for the similar rationale given for claim 3.

Claim 11
“wherein the first view is updated with the second view by using a web view technology for the switching from the first view to the second view” Hekkala [0090] discloses “Static wallpapers may have update interval option”.

Claim 12
“wherein the switching from the first view to a second view is implemented by using a web view technology, and the switching from display of the first screenshot to a display of the second view is implemented by using a native technology” Horiguchi col.16 lines 53-62 discloses “the CPU 201 causes the SNS processor 240 to operate, to issue a command to generate a screenshot to the screenshot generator 240 via the API”; and Hekkala [0107] discloses “view full link in a web browser”.

Claim 13
“wherein the capturing a currently displayed first view based on a received view switching request to obtain a first screenshot and the displaying the first screenshot on the display area are implemented by using the native technology” Horiguchi col.16 lines 53-62 discloses “the CPU 201 causes the SNS processor 240 to operate, to issue a command to generate a screenshot to the screenshot generator 240 via the API”.

Claim 14
“wherein different native application programming interfaces are used to implement the capturing a currently displayed first view based on a received view switching request to obtain a first screenshot and implement the switching from displaying of the first screenshot to a display of the second view” Horiguchi discloses a “screenshot generator” and Hekkala [0103] discloses “a put-to-back application… A put-to-back gesture may be available on the electronic device to take a screenshot”.

Claims 15-17
Claims 15-17 are rejected for the rationale given for claims 12-14 respectively.

Response to Arguments
8.	Applicant's arguments filed July 12th 2021 have been fully considered but they are not persuasive.
	Applicant argues, with respect to the Horiguchi reference, that “[t]he generated screenshot and the video content display on the different display areas of the terminal at the same time. Thus, Horiguchi does not disclose ‘switching from the first view to a second view’ and ‘switching from displaying of the first screenshot to a display of the second view.’” Said argument is not persuasive because Horiguchi discloses the argued features.
	In Figure 3C of Horiguchi, one screenshot display area is depicted. When there is only one display area for screenshot, one screenshot is displayed. Unless a split screenshot display area is provided, it is impossible to display two screenshots at the same time.
	Regarding claim 6, applicant argues that “the method of claim 6 is applied to a hybrid app comprising a web view module and a native module, and the steps are performed separately by the web view module and the native module. … Horiguchi does not disclose the two separate switching steps. Further, Horiguchi does not disclose that the use of the web view module and the native module to implement the switching from the first view of second view and the switching from display of the first screen screenshot to display of the second”. Said argument is not persuasive because applicant mistakes claim 6 method applies to a hybrid application to be that a hybrid application of web view module and native module are applied in the claim 6 method.
	The application field(s) of a claimed method, such as claim 6 of the present invention, is not cited in terms of prior art disclosure. A fixed number of application fields can be limiting to the claimed novel features.
	Subsequently, applicant argues that, in claim 2, “two switching steps are performed separately such that different technologies (e.g., native technology and web view technology) can be used for the two steps respectively. In contrast, Hekkala discloses a pull-to-back application, wherein a screenshot is taken and placed to a second display area of an electronic device in response to a put-to-back gesture without any additional action.” Accordingly, prior art citations provided for claim 2 rejections is amended in the present Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175